Title: From John Quincy Adams to Ward Nicholas Boylston, 10 May 1825
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					My dear Sir
					Washington 10 May 1825—
				
				Your kind letter of the 15th. of March has remained too long on file unanswered. That of the 7th. of the same month had been also duly received by Mrs. Adams. From the friendly interest which you have so long taken in our welfare, I was fully convinced that the result of the election would be gratifying to you; & in the sympathizing sentiments of my friends, I have always taken far more delight than in the mere attainment of the prize of worldly ambition. Your familiarity with the Holy scriptures suggested to you on this occasion a text, which I hope will long be inapplicable to your condition. There is one which has very frequently & earnestly  presented itself to my remembrance. “Let not him that girdeth on his harness boast himself as he  that putteth it off—The enclosure in your letter of an Extract of one written by your friend Dr. Nicholls indicates the extensiveness of his observations, and generally the sagacity of his foresight. When you write to him I pray you to offer him my respectful remembrance.On my next visit to Boston I shall very cheerfully comply with your request of sitting to Mr Stewart; but am uncertain whether I shall find it practicable the present year. Mrs. Adams, grateful for your kind recollection, joins me in the tender of our best regards to Mrs. Boylston & yourself & in the hope that the fine summer air of the Mountain will entirely restore your healthI am dear Sir, ever affectionately Yours—
				
					
				
				
			